Case Number              Case
                            5311:19-mj-10482-REB
                                IR20190708-000106 Document 1-1 Filed 07/08/19 Page 1 of 3
                                                                 DEPARTMENT OF VETERANS AFFAIRS POLICE
                                                                 531 - BOISE VAMC
                                                                 500 WEST FORT STREET
                                                                 BOISE, ID, 83702



Incident Report
Reported by:    BRISBIN, VAL

Incident Types Label                                                                            Offender                 Incident Disposition
 INCIDENTS : 13A - 13C ASSAULT OFFENSES : 13B SIMPLE ASSAULT /                                 WARREN, DOUGLAS           ARRESTED
 BATTERY (MISDEMEANOR)                                                                         LEE (PATIENT)
 FEDERAL : CFR : 38 CFR 1.218(B) : [90C] - (11) DISORDERLY CONDUCT                             WARREN, DOUGLAS           ARRESTED
                                                                                               LEE (PATIENT)
FEDERAL : CFR : 38 CFR 1.218(B) : [90E] - (16) ENTERING PREMISES UNDER                         WARREN, DOUGLAS           ARRESTED
THE INFLUENCE OF ALCOHOLIC BEVERAGES OR NARCOTIC DRUGS-HALLU                                   LEE (PATIENT)
CINOGENS-MARIJUANA-BARBITURATES OR AMPHETAMINES
Report Disposition                                   Method of Reporting
OPEN                                                 OFFICER OBSERVED
Report Recorder                                      Manager/Supervisor On Duty                        Manager/Supervisor Notified
BRISBIN, VAL                                         BRISBIN, VAL                                      YES
Incident Occurred Date                               Incident Occurred End Date                        Incident Discovered / Called In
07/07/2019 at 1845                                   07/07/2019 at 1900                                07/07/2019 at 1840
Location                                                                          Specific Location
BOISE VA MEDICAL CENTER : BUILDING : 85A                                          VAMC EMERGENCY ROOM ENTRANCE
Report Synopsis/Overview
Homeless Veteran sought treatment in VAMC Emergency Room. Was discharged, but refused to leave. Officer dispatched to escort
Veteran off property. Veteran extremely intoxicated, again refused to leave. Attempted to strike officers and was placed into custody.
Later to be transported to Ada County Jail.

                                              Contact # 1          (PATIENT)
Full Name
DOUGLAS LEE WARREN

Drivers License                                    Drivers LicenseState            Email Address
                                                   ID
Age                      Date of Birth             Gender                          Race
63                       10/13/1955                MALE                            WHITE
Height                   Weight                    Hair Color                      Eye Color
6'00"                     175                      GRAY                            BROWN
Approx. Age              Demeanor                  Build                           Clothing
55-64                    ANGRY                     THIN                            BLUE JEANS, WHITE T-S
                                                                                   HIRT
Notes
BALDING WITH SCRAGGLY GRAY HAIR. LONG GRAY BEARD.

                                                                              Addresses
Street Number        Street Direction      Street Name                                                         Street Type             Apt./Suite


                                                  Prepared By:                                                            Submitted Date
                                           BRISBIN, VAL(val.brisbin@va.gov)                                                  07/08/2019 1015

                               Signature                                                           Reviewed By/Date




                                                                 Page 1 of 3
Case Number            Case
                          5311:19-mj-10482-REB
                              IR20190708-000106 Document 1-1 Filed 07/08/19 Page 2 of 3
525                                      AMERICANA                                                          BOULEVARD
City                                     State                        Zip                  Country                                  Address Type
BOISE                                    ID                           83702                USA                                      OTHER

                                       Contact # 2       (REPORTING PERSON)
Full Name
RICHARD SOUDEN
Department                                                                       Title
POLICE SERVICE                                                                   POLICE OFFICER.
Notes
LEO ASSIST IN ARREST.

                                                                            Addresses
Street Number       Street Direction     Street Name                                                        Street Type             Apt./Suite
500                 WEST                 FORT                                                               STREET
City                                     State                        Zip                  Country                                  Address Type
BOISE                                    ID                           83702                UNITED STATES                            WORK

 Narrative text
 On 07/07/2019 at approximately 1840 hours, the VAMC Emergency Room contacted Police Services and advised that a Douglas Warren
 had come to the Emergency Room seeking treatment and was extremely intoxicated. The reporting party advised that Warren had been
 discharged, but was refusing to leave the Emergency Room.

 Officer Souden was dispatched to the area to make contact with Warren . On scene, Souden spoke to Warren and Warren was
 demanding a place to stay so he could sleep. Souden informed Warren that he would have to leave the VA Campus and Warren refused .
 Warren sat down on the ground next to a pillar under the Emergency Vehicle entrance in front of the Emergency Room . Souden radioed
 and advised that Warren was refusing to leave.

 I then advised that I would bring the Patrol Vehicle around and see if Warren would then take a ride to the front gates . I drove to the area
 where Souden and Warren were. Warren was sitting on the ground and as I approached , I could smell the odor of an alcoholic beverage
 permeating from Warren when I was still a good five feet from him . I got out and asked Warren if I could give him a ride to the front of the
 VA. Warren advised I could give him a ride downtown to some location . (Warren's speech was slurred and the location he advised was
 unintelligible.) I advised Warren that I could not leave the VA Campus, but would help him get to the front where he could leave. Warren
 called me a "Pole Smoker" and demanded I find him a place to sleep. I advised Warren that we did not have a place for him to sleep and
 that he could no longer remain on the VA Campus in his condition . Warren told me to "Fuck off!" and he would stay right there.

 I again told Warren that he would need to leave and asked where he had been staying . Warren advised that he had been sleeping in the
 streets and I could "go fuck myself."

 At this point, I stood directly beside Warren and advised that I would help him to his feet and help him to my vehicle . I leaned down to
 offer Warren a hand and Warren clinched his left hand into a fist and attempted to strike me as I leaned down . Warren also raised his
 right elbow towards me to block me touching him. I then grabbed Warren's right arm by the elbow and his right wrist and Officer Souden
 was on Warren's left side and followed suit, by grabbing Warren's left arm in a police lead. I then gave the command to Warren to get on
 his stomach. Warren tried pulling his arms away from us and was directed onto his stomach by the holds we both had on either side of
 Warren. Once Warren was on his stomach, Warren was able to wrench his right arm away from my grip and pulled his right arm under his
 chest. Souden was able to take Warren's left arm and place it behind his back. I placed the palm of my left hand into the right shoulder
 blade of Warren as I gripped his right wrist with my right hand , commanding Warren to get his arm out from under him and to give me his
 arm. I was able to control Warren's right arm and also place it behind his back. I then handcuffed Warren and directed him into a sitting
 position. Warren continued to shout expletives at both Souden and I .



                                                 Prepared By:                                                         Submitted Date
                                         BRISBIN, VAL(val.brisbin@va.gov)                                                 07/08/2019 1015

                             Signature                                                         Reviewed By/Date




                                                               Page 2 of 3
Case Number            Case
                          5311:19-mj-10482-REB
                              IR20190708-000106 Document 1-1 Filed 07/08/19 Page 3 of 3
 I informed Warren he was under arrest for Disorderly Conduct and for being Under the Influence of Alcohol on VA property . Warren replied
 by telling me to "Fuck off!" and that I was a "Buckethead."

 We assisted Warren to stand and Warren was searched for any weapons . Warrens belongings were put into his hat on the hood of the
 Patrol Vehicle and then Warren was placed into the back seat of the Patrol Vehicle .

 Warren had cash and loose change in his pockets . Souden asked a Hospital Staff that was outside observing this exchange to witness
 Souden carrying Warren's possessions and cash into the AOD, in order for the cash to be observed as it was counted and placed into a
 sealed envelope. Souden collected Warren's belongings into a plastic bag along with the money that was accounted for.

 I then drove Warren to the Flagpole traffic circle and asked the oncoming shift to contact Ada County Sheriff 's Office for transport of
 Warren. I was advised that the soonest available Deputy would be en route.

 Warren continued to shout and demand to know why he was handcuffed . I attempted on numerous times to explain to Warren what was
 happening and that we were waiting for transport. Warren demanded to be un-handcuffed. Not knowing how long it would be until
 transport arrived, I asked Officer Souden to meet me at the Patrol Vehicle and we would escort him into the Police Service Office until his
 ride arrived.

 Souden and I removed Warren from the vehicle and led him towards the building . Warren continued to direct his name-calling and threats
 towards us. Warren demanded a wheelchair and Warren was advised he could continue to walk . Warren was brought into building #67
 and due to the fact his pants kept falling down, was sat in the chairs in front of the Police Service doors. Warren complained that he hurt
 his hands when he sat in the chair and began shouting. Warren was asked to stand up and I checked his hands and wrists . I could not
 observe any injuries. Warren was then taken inside of Police Services and Officer Rahn was asked to observe Warren while I finished my
 citations.

 While waiting for Ada County, Warren advised that he would "come hunting for us" and also asked me numerous times if I was "allergic to
 lead."

 Warren's information was run through NCIC and was clear. No Driver's License was located for Warren.

 Ada County Deputy Koller arrived and Koller took command of Warren . Koller was given the bag with Warren's belongings and two
 citations were served on Warren. The first was U.S.D.C.V.N. for Disorderly Conduct [1.218(b)(11)] and the second U.S.D.C.V.N. for
 Entering Premises Under the Influence of Alcohol [1.218(b)(16)(a)].

 Warren was transported to Ada County Jail without further incident .

 Nothing further.




                                                Prepared By:                                                          Submitted Date
                                         BRISBIN, VAL(val.brisbin@va.gov)                                                07/08/2019 1015

                             Signature                                                          Reviewed By/Date




                                                               Page 3 of 3
